Citation Nr: 0323570	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 0 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1961 to April 1974.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and a 
0 percent disability rating for bilateral hearing loss, 
effective July 31, 2000.  A notice of disagreement was 
received in March 2002, a statement of the case was issued in 
July 2002 and a substantive appeal was received in August 
2002.  Since bringing his initial claim, the veteran has 
relocated and this matter is now being addressed by the RO in 
St. Petersburg, Florida.  The veteran testified at a Travel 
Board hearing in March 2003.

In March 2003, the veteran submitted a statement indicating 
he would like to claim entitlement to service connection for 
Diabetes (Type II), a skin rash on the back, a fungus on the 
right foot, and the residuals of a low back injury.  As these 
issues have not been addressed by the agency of original 
jurisdiction, they are referred to the RO for action deemed 
appropriate.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, is productive of 
Level V hearing acuity in the right ear and Level V hearing 
acuity in the left ear. 


CONCLUSION OF LAW

A 20 percent rating is warranted for the veteran's service-
connected bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R.§ 4.85 including Tables VI, VIA, and 
VII, Diagnostic Code 6100, and 38 C.F.R. § 4.86a (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to a 
higher rating for hearing loss.  The July 2002 statement of 
the case informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the record reflects that 
the veteran has been afforded a December 2000 VA medical 
examination, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Moreover, the veteran specifically indicated in 
his March 2003 hearing that he did not believe his December 
2000 examination was in any way inadequate; he did not submit 
any additional evidence, nor has he identified any 
outstanding evidence relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his bilateral hearing 
loss is to be considered during the entire period from the 
initial assignment of the rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings, 
however, are not warranted in this instance, as the file 
contains no medical evidence of a change in disability level 
during this period.

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The RO rated the 
veteran's service-connected bilateral hearing loss 0 percent, 
effective July 31, 2000, under the provisions of Diagnostic 
Code 6100.  Since his claim was received in July 2000, the 
current version of rating criteria for bilateral hearing 
loss, which became effective June 10, 1999, are for 
consideration.  62 Fed. Reg. 25,202-25,210 (May 11, 1999).  

In evaluating hearing service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides tables for ratings purposes (Table VI and Table VIA) 
to determine a Roman numeral designation (I through XI) for 
hearing impairment.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment in both ears.  See 
38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIA is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the authorized audiological 
evaluation in December 2000, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
65
70
75
LEFT
N/A
60
65
70
70

The average puretone threshold was 66 decibels in the right 
ear and 66 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 94 percent in the left ear.  

Applying the criteria found in 38 C.F.R. §§ 4.85-4.86, the 
veteran's audiological examination yielded level II hearing 
in the right ear and level II hearing in the left ear using 
Table VI and it yielded level V hearing in the right ear and 
level V hearing in the left ear using Table VIA.  As noted 
above, when the puretone thresholds for each of the specified 
frequencies is 55 or higher, the VA must use either Table V 
or Table VIA, whichever results in a higher rating.  In the 
case at hand, Table VIA results in a higher rating.  When the 
category designations for each ear from Table VIA are entered 
into Table VII, it results in a 20 percent disability rating 
under Diagnostic Code 6100.  

Accordingly, a higher disability rating of 20 percent, but no 
more, is warranted from the effective date of service 
connection.  


ORDER

A 20 percent rating is granted for bilateral hearing loss 
from the effective date of service connection, subject to the 
regulations governing payment of monetary awards.





	                        
____________________________________________
	DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

